DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barten (US # 4,744,254) in view of Kroll (US # 5,894,112) and Weihs (US # 4,483,404). With respect to claims 7 & 19, the Barten reference discloses33 a load cell system (Fig. 1) configured to measure an axial load in the direction of the central axis (26) of a load cell (Col. 4, ll. 18-23) comprising: 
	a load cell body (12) having a first end (22,24) and a second end (54);
	a load transmission member (56) configured to transfer the axial load of a weighed installation to the load cell body (12) in a direction coaxial with the central axis (26) of the load cell (Col. 4, ll. 18-23), the load transmission member (56) defining a transmission member recess configured to receive at least a part of the second end of the load cell body (Col. 3, line 63 to col. 4, line 14)
being configured to provide a margin/latitude movement allowing the load transmission member to tilt at an angle relative to the central axis of the load cell body (Col. 4, ll. 25-41).
	The Barten reference does not disclose that the first end of the load cell body is “securely” fastened to the base as the first end is obviously designed to rock somewhat in cooperation with the rounded part of the second end, but the Kroll reference discloses that it was a known alternative to securely fasten the bottom end of the load cell to the base while allowing movement only at the top end (Col. 5, ll. 41-55), so it would have been an obvious design choice to securely fasten the bottom end of the load cell of Barten to the base as shown by Kroll as this was an art recognized alternative mounting for this type of load cell.
	The Barten reference does not show a locking member consisting of an elastic ring that fits into a groove cut into the protruding second end (54) of the load cell and/or the sides of the transmission member (56) recess, but this alternative arrangement was well known as shown by the example of Weihs (Col. 9, ll. 19-30), and it would have been obvious to the ordinary practioner to modify the load cell of Barten to include groves and locking rings to allow translational movement while resisting vertical separation of the load cell from the transmission member.

	With respect to claim 9, see Figure 1 of Barten, as the curved end of the load cell (54) would have to be in contact with the transmission member (56) to be operative.
	With respect to claims 10 & 20, the use of bearing balls as locking members was well known and would have been an obvious functional equivalent to the locking ring.
	With respect to claims 11 & 21, it would have been obvious to optimize the relative sizes of the locking member and the locking grooves via routine trial and error experimentation.
	Wit respect to claims 12 & 22, it would have been obvious to optimize the relative geometric shapes of the locking member and the locking grooves via routine trial and error experimentation as there were only a finite and limited geometric shapes and configurations possible.


Conclusion
Claims 13-18 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856